Citation Nr: 0948959	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for PTSD.  

In November 2009, the Veteran testified before the 
undersigned at a Travel Board hearing.  A transcript of the 
hearing is associated with the claims file.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the Veteran.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Veteran has asserted that he experienced stressful events 
during his service in Vietnam which caused him to develop 
PTSD.  The Veteran has reported several incidents which he 
feels were stressful, including seeing puffs of smoke, which 
may have been mortars, when he arrived at Cam Rahn Bay, 
realizing that the 101st Airborne Division, to which he was 
assigned, was stationed very close to demilitarized zone, and 
being locked in a bunker by his fellow service members for 18 
to 24 hours.  See November 2007 stressor statement.  

The Veteran has also reported that his unit received incoming 
rocket fire on his second day in Vietnam and at other times 
during his military service in Vietnam.  He has reported that 
he participated in a helicopter assault on a Vietnamese 
village within his first week in Vietnam.  The Veteran has 
also reported that he experienced incoming mortar and rocket 
fire while stationed at Kai Shan in May 1971.  

While many of the Veteran's reported stressors are not 
verifiable, given the individual circumstances reported or 
lack of information provided therewith, the Board finds the 
Veteran has reported at least one potentially verifiable 
stressor.  In this context, the Board notes that RO personnel 
have generated a memorandum of formal finding that the 
Veteran has not provided sufficient information to send to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) or to allow for meaningful research by the Marine 
Corps or National Archives and Records Administration (NARA).  
See March 2009 File Memorandum.  However, the Board finds the 
Veteran has provided sufficient information for the RO to 
attempt to verify some of the Veteran's reported stressors.  

In this regard, the Veteran's service personnel records show 
that he served in Vietnam from August 17, 1970 to July 14, 
1971, and was assigned to the "HHC 501 Sig Bat" and "COA 
501 Sig Bat."  Therefore, based on the information provided 
by the Veteran and the information contained in the claims 
file, the Board finds that a remand is necessary to attempt 
to verify one of the Veteran's claimed stressors.  

The Board finds, based on a review of all other stressors, 
that none of the other stressors are verifiable by VA and, 
therefore, can not form the basis of a finding that the 
Veteran has PTSD.

In reference to a medical diagnosis of PTSD, the Board notes 
that 38 C.F.R. § 4.125(a), refers to DMS-IV (the American 
Psychiatric Associations' Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed., 1994), as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

Review of the record reveals there is a question as to 
whether the Veteran meets the criteria for a diagnosis of 
PTSD.  See VA outpatient treatment records dated from 
November 2004 to June 2009.  Indeed, while the physician who 
conducted the August 2008 VA examination determined that the 
Veteran did not meet the criteria for PTSD, the Board notes 
that the examiner's opinion was based, at least partially, on 
the lack of a sufficiently traumatic event in service, to 
which the Veteran responded with fear, helplessness, or 
horror.  See August 2008 VA examination report.  In addition, 
the Veteran submitted a private medical opinion from Dr. 
J.R.T., dated September 2009, which states that the Veteran 
has possible PTSD, with the verification of his stressors.  

Because there is competent evidence of record which suggests 
that, if the Veteran's reported stressors are verified, he 
may meet the criteria for PTSD, the Board concludes that, if 
the Veteran's claimed stressor(s) are verified, a new medical 
examination will be needed in order to adequately assess 
whether the Veteran's has a current diagnosis of PTSD.  

The Veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	The RO should attempt to verify the 
occurrence of the Veteran's claimed 
stressor(s) with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Marine Corps, National 
Archives and Records Administration 
(NARA), and/or any other agency deemed 
appropriate.  The RO should provide 
copies of pertinent parts of the 
Veteran's personnel records, including 
the Veteran's unit assignments in 
Vietnam from August 1970 to July 1971.  

The agencies should be specifically 
asked to verify the activities of the 
Veteran's unit, "HHC 501 Sig Bat" 
and "COA 501 Sig Bat" from August 
to September 1970, to include whether 
the unit received in-coming fire 
during that time.  Also request that 
the agencies verify the activities of 
the Veteran's unit while stationed at 
Kai Shan in May 1971.  

2.	Thereafter, if (and only if) the 
alleged stressors is verified, the RO 
should schedule the Veteran for a 
mental disorders examination by an 
examiner knowledgeable in evaluating 
PTSD, to determine the nature and 
extent of any psychiatric disorder(s) 
found to be present.  Any and all 
studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

3.	The RO must specify, for the examiner, 
the stressor or stressors determined to 
be established by the record.  The 
examiner should further be instructed 
that only those combat-related events 
may be considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by both the in-service stressors and 
the current symptomatology.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, DSM-IV.

a.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
       
c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
Veteran's active military service, 
including his service during the 
Vietnam War.
       
d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


